Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jesse G. Yates, III, and Melissa Yates appeal the district court’s order dismissing their civil complaint challenging the Internal Revenue Service’s efforts to collect unpaid federal income taxes. We have reviewed the record and find no reversible error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.